Citation Nr: 0018022	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-15 748 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
Department of Veterans Affairs (VA) improved disability 
pension benefits in the calculated amount of $4,616 for the 
period beginning December 1, 1996.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Buffalo, New York, 
VA Regional Office (RO), which determined that there was bad 
faith on the part of the veteran in the creation of an 
overpayment of $4,616 for the period beginning December 1, 
1996.  

The Board notes that the veteran raised the issue of creation 
of the overpayment.  The RO addressed the issue of creation 
of the overpayment in a January 1999 decision letter.  A 
notice of disagreement is not of record.  Accordingly, this 
issue is not before the Board.

In October 1997, the veteran was advised that his improved 
disability pension benefits were reduced effective June 1, 
1996 based on the receipt of additional information 
pertaining to the start date of his award of Social Security 
benefits.  He was notified that this adjustment would result 
in a further overpayment of $3,366.  In July 1998, the 
veteran requested waiver of the recovery of the additional 
overpayment of $3,366.  In an October 1998 decision, the 
Committee denied waiver of the recovery of an overpayment in 
the total amount of $7,982, which included the additional 
amount of $3,366 for the period from June 1996 to November 
1996.  The debts of $4,616 and $3,366 are separate.  

The Board finds that the issue of waiver of recovery of 
overpayment of $3,366 is not ripe for appellate review.  
Absent a statement of the case and a substantive appeal, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Jurisdiction does matter and it is not "harmless" 
when the VA fails to consider threshold jurisdictional issues 
during the claim adjudication process.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  See 
also Shockley v. West, 11 Vet. App. 208 (1998).  

All steps required for jurisdiction have not been satisfied.  
Hazan v. Gober, 10 Vet. App. 511(1997).  The Board notes that 
the issue of waiver of recovery of overpayment of $3,366 is 
the subject of the attached REMAND.

Finally, the Board notes that the veteran, in his June 1997 
request for waiver also requested a hearing.  A hearing was 
not held at the RO.  In a letter dated May 2, 2000, the Board 
contacted the veteran in order to clarify whether he still 
desired a hearing, he was informed that if he did not respond 
within 30 days, the Board would assume he no longer desired a 
personal hearing.  As of June 19, 2000, no response had been 
received from the veteran.  Therefore, the Board assumed that 
the veteran no longer desired a personal hearing.


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
June 1993. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on countable annual income and that he should notify 
the VA of any changes in income. 

3.  In May 1997, evidence was received by the RO showing that 
the veteran received monthly income from Social Security in 
December 1996.  There was no evidence that the veteran had 
reported the receipt of such income.

4.  In July 1997, the veteran's pension benefits were reduced 
effective December 1, 1996, based the veteran's unreported 
income.  This action created an overpayment of $4,616.

5.  The overpayment was created by the veteran's willful 
failure to report his receipt of Social Security income, 
despite his knowledge that he was required to do so, and that 
an overpayment would likely result from failure to report the 
income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $4,616, is precluded by 
the veteran's bad faith.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran disability pension benefits in a 
June 1993 rating decision, effective February 1993.  In the 
June 1993 award letter with an attached VA Form 21-8768, the 
RO informed the veteran that in determining his countable 
income, the following sources were included: earned $0.00; 
Social Security $0.00; retirement $0.00; and other income 
$0.00 for him.  The veteran was advised that his rate of 
pension was directly related to his  income and to notify the 
VA of any changes in income as failure to do so may result in 
the creation of an overpayment.  
Subsequently, in June 1995, the RO sent the veteran another 
letter reminding him to report any change in income and 
specifically stating that Social Security payments should be 
reported.

In a May 1997 letter, the RO notified the veteran that it 
proposed to reduce his disability pension benefits effective 
from December 1, 1996, based on evidence showing that he 
received monthly Social Security income of $577.  The veteran 
was provided 60 days to respond and submit evidence showing 
that an adjustment should not be made.  In July 1997, the 
veteran's benefits were reduced effective December 1, 1996.  
This action resulted in an overpayment of $4,616.   

In July 1997, the veteran submitted a claim for waiver of 
recovery of the overpayment on the basis of undue financial 
hardship. 

The Committee denied the veteran's request for waiver in an 
October 1997 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness on 
the grounds that there was knowledgeable intention on the 
veteran's part to seek an unfair advantage or neglect or 
refuse to fulfill some duty or contractual obligation, that 
is, continuing to receive disability pension without 
reporting receipt of additional income.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (1999); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 25.  In Richards, the Court stated, ". 
. . the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an 
unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The Board has only 
considered the regulatory standard.  In this case, the Board 
finds evidence of bad faith on the basis of the valid 
regulatory criteria (willful intention on the part of the 
claimant to seek an unfair advantage).  

Turning to the facts of this case, in October 1997 the 
Committee denied the veteran's request for waiver of recovery 
of a $4,616 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his 
additional income from Social Security.

The evidence of record establishes that the veteran's failure 
to report his receipt of additional income was not mere 
inadvertence.  The veteran has asserted that a VA counselor 
advised him that he could receive both Social Security and VA 
pension, but that he was not advised that his Social Security 
would affect the amount of his VA pension.  The Board finds 
that argument unconvincing.  In letters pertaining to his 
award of pension benefits, the RO explained to the veteran 
with particularity that his pension award was based, in part, 
on his income of $0.00.  In June 1995, he was specifically 
advised that he had an obligation to report any Social 
Security income.    Thus, he was well aware of his obligation 
to report all sources of income fully and of the relationship 
between his income and his VA pension entitlement, yet he did 
not report his receipt of Social Security income.

Upon review, the Board finds that the veteran knew he had to 
report his Social Security income, and he knew the 
consequences of failing to report it.  His failure to report 
his income was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, waiver of the debt of 
$4,616 is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965 (1999) (directing that considerations of 
equity and good conscience are inapposite where fraud, 
misrepresentation or bad faith is found).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $4,616 is 
denied.


REMAND

In an October 1998 decision, the Committee denied waiver of 
the recovery of an overpayment in the amount of $3,366 for 
the period from June 1996 to November 1996.  In his October 
1998 VA Form 9 to the issue of the first overpayment, the 
veteran disagreed with the October 1998 Committee's decision.  
This was a notice of disagreement as to the issue of the 
second overpayment.  It does not appear from the record that 
the RO has issued a statement of the case on the issue of the 
second overpayment in the amount of $3,366.  The Board finds 
that the issue of waiver of  recovery of overpayment of 
$3,366 is not ripe for appellate review.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
waiver of the recovery of the 
overpayment in the amount of $3,366. 

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



